Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not definite how the subject matter of claim 26 relates to and/or is distinct from that of claim 25.  Claim 25 has been amended to recite an apparatus comprising a magnetic field generator while claim 26 also recites the apparatus comprises an interface configured to cooperate with the article, and a magnetic field generator configured to generate a varying magnetic field that penetrates the heater material when the article cooperates with the interface without acknowledging the magnetic 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 7, 9, 13, 15-18, 20-21 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5613505 A to Campbell et al. (“Campbell”).
Campbell discloses:
Regarding claim 1: 
smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
a cover (e.g., susceptor layer 300 and a paper overwrap 310) around the smokable material, wherein the cover defines an outer surface of the article and includes heater material (e.g., suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination) that is heatable by penetration with a varying magnetic field generator of the apparatus (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and wherein the cover comprises: 
a first wrapper (e.g., susceptor layer 300) that encircles the smokable material, the first wrapper comprising the heater material that is heatable by penetration with a varying magnetic field (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
a second wrapper (e.g., paper overwrap 310) that encircles the first wrapper, wherein the first and second wrappers being configured such that when the article is used with the apparatus to volatilize at least one component of the smokable material, the second wrapper is between the magnetic field generator of the apparatus and the first wrapper (e.g., Fig. 1, 2, 8-10 
an adhesive (e.g., appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate) adhering free ends of the second wrapper to each other (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 10, ln 15-25);
Regarding claim 2: the heater material is in contact with the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 3: the cover includes a closed circuit (e.g., the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the interconnections among susceptor layer 300 and a paper overwrap 310) of the heater material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 7: the first wrapper comprises a sheet of material (e.g., susceptor layer 300 comprises a sheet), wherein the heater material is disposed on the sheet of material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 9: the first wrapper comprises a sheet of material (e.g., susceptor layer 300 comprises a sheet) and a plurality of discrete portions (e.g., discrete portions of SM seen in Fig. 9 and 10C) of the heater material in or on the sheet of material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 13: the cover comprises a plurality of closed circuits of heater material (e.g., circuits of SM seen in Fig. 9 and 10C) that is heatable by penetration with a varying magnetic field (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 15: the heater material comprises a plurality of relatively closely-spaced portions of the heater material (e.g., portions of SM seen in Fig. 9 and 10C), and a plurality of less-
Regarding claim 16: the heater material comprises an electrically-conductive material or a magnetic material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 17: the heater material comprises a metal or a metal alloy (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 18: the heater material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 20: an annular mass of the smokable material (e.g., tobacco flavor material TM), and a liner having a closed circuit (e.g., the arrangement of susceptor layer 300 and a paper overwrap 310 includes a closed circuit of the interconnections among susceptor layer 300 and a paper overwrap 310) of heater material that is heatable by penetration with a varying magnetic field, wherein the annular mass of the smokable material is disposed around the liner such that the liner defines an inner surface of the article (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60);
Regarding claim 21:
providing smokable material (e.g., cigarette C, comprised of tobacco flavor medium, tobacco flavor material TM) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 
providing a cover (e.g., susceptor layer 300 and a paper overwrap 310) around the smokable material such that the cover defines an outer surface of the article, wherein the cover comprises heater 
providing a first wrapper (e.g., susceptor layer 300) comprising the heater material that is heatable by penetration with a varying magnetic field around the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
providing a second wrapper (e.g., paper overwrap 310) around the first wrapper, wherein the first and second wrappers being configured such that when the article is used with the apparatus to volatilize at least one component of the smokable material, the second wrapper is between the magnetic field generator of the apparatus and the first wrapper (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and 
adhering free ends of the second wrapper together using adhesive (e.g., appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate) (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 10, ln 15-25);
Regarding claim 25: 
an apparatus (e.g., induction heating source 10) comprising a magnetic field generator, the apparatus configured to heat smokable material and volatilize at least one component of the smokable material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60); and 

a first wrapper (e.g., susceptor layer 300) that encircles the smokable material, the first wrapper comprising the heater material that is heatable by penetration with a varying magnetic field (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), 
a second wrapper (e.g., paper overwrap 310) that encircles the first wrapper, wherein the first and second wrappers being configured such that when the article is used with the apparatus to volatilize at least one component of the smokable material, the second wrapper is between the magnetic field generator of the apparatus and the first wrapper (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60), and 
an adhesive (e.g., appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate) adhering free ends of the second wrapper to each other (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 10, ln 15-25);
Regarding claim 26: an interface (e.g., interface of induction heating source 10) configured to cooperate with the article, and a magnetic field generator (e.g., induction heating source 10) configured 
Regarding claim 27: the heater material is a non-magnetic material (e.g., Fig. 1, 2, 8-10 and 12 and col 5-14, including col 5, ln 30-67, col 6, ln 1-65, col 9, ln 20-67 and col 10, ln 1-60).
To the extent that it may be argued that the Fig. 1 embodiment does not disclose all of the claimed subject matter, such as the claimed first and second wrappers, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 8-10 and 12 embodiments in order to reduce or eliminate contact between the tobacco flavor medium and a heating source to increase interspatial tolerances therebetween, to provide relatively uniform heat to the tobacco flavor medium during successive activations of a smoking article and to avoid heating through paper or other materials to heat the tobacco flavor medium.
Response to Amendment
The amendment of 12/02/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks then address a previous double patenting rejections, which are no longer applicable based on the present claims as well as the abandonment of the other applications.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections.  The remarks then address the previous prior art rejections.  Applicant’s arguments with respect to claim(s) 1-3, 7, 9, 13, 15-18, 20-21 and 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 29, 2021